SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* Guided Therapeutics, Inc. (Name of Issuer) Common Stock, $0.001 Par Value (Title of Class of Securities) 40171F105 (CUSIP Number) July 23, 2008 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respectto the subject class of securities, and for any subsequent amendment containing information which wouldalter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose ofSection 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that sectionofthe Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 5 CUSIP No. 40171F105 1. Names of reporting persons Richard P. Blumberg 2. Check the appropriate box if a member of a group (see instructions) (a) (b) 3. SEC use only 4. Citizenship or place of organizationUnited States Number of shares bene- ficially owned by each reporting personwith: 5.Sole voting power 6.Shared voting power 7.Sole dispositive power 8.Shared dispositive power 9. Aggregate amount beneficially owned by each reporting person Check if the aggregate amount in Row (9) excludes certain shares (see instructions) Percent of class represented by amount in Row (9) 7.7% Type of reporting person (see instructions)IN Page 2 of 5 Item 1. (a) Name of issuer:Guided Therapeutics, Inc. (b) Address of issuer’s principal executive offices:5835 Peachtree Corners East, Suite D, Norcross, Georgia30092 Item 2. (a) Name of person filing:Richard P. Blumberg (b) Address of principal business office or, if none, residence:2357 Hobart Ave. S.W., Seattle, WA 98116 (c) Citizenship:United States (d) Title of class of securities:Common Stock, $0.001 Par Value (e) CUSIP No.:40171F105 Item 3.If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) o A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) o A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J); (k) o Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item 4.Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identifiedinItem 1. (a) Amount beneficially owned:3,793,767 shares. (b) Percent of class:7.7%. (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote 3,148,318 (includes 3,084,277 shares issuable under warrants). (ii) Shared power to vote or to direct the vote 645,449. (iii) Sole power to dispose or to direct the disposition of 3,148,318 (includes 3,084,277 shares issuable under warrants). (iv) Shared power to dispose or to direct the disposition of 645,449. Page 3 of 5 This Schedule 13G sets forth beneficial ownership information for the reporting person as of the date set forth on the signature page.The reporting person may be deemed to have acquired beneficial ownership of more than 5% of the issuer’s common stock as of July 23, 2008. Item 5.Ownership of 5 Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial ownerofmore than 5 percent of the class of securities, check the following o Not applicable. Item 6.Ownership of More than 5 Percent on Behalf of Another Person. If any other person is known to have the right to receive or the power to direct the receipt of dividends from, or the proceeds fromthesale of, such securities, a statement to that effect should be included in response to this item and, if such interest relates tomorethan 5 percent of the class, such person should be identified.A listing of the shareholders of an investment company registered under the Investment Company Act of 1940 or the beneficiaries of employee benefit plan, pension fund or endowment fundisnot required. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the ParentHolding Company or Control Person. If a parent holding company or control person has filed this schedule pursuant to Rule 13d-1(b)(1)(ii)(G), so indicate under Item 3(g) and attach anexhibit stating the identity and the Item 3 classification of the relevant subsidiary.If a parent holding company or control person has filed this schedulepursuant to Rule 13d-1(c) or Rule 13d-1(d), attach an exhibit stating the identification of the relevant subsidiary. Not applicable. Item 8.Identification and Classification of Members of the Group. If a group has filed this schedule pursuant to §240.13d-1(b)(1)(ii)(J), so indicate under Item 3(j) and attach an exhibit stating theidentity and Item 3 classification of each member of the group.If a group has filed this schedule pursuant to Rule 13d-1(c) orRule 13d-1(d), attach an exhibit stating the identity of each member of the group. Not applicable. Item 9.Notice of Dissolution of Group. Notice of dissolution of a group may be furnished as an exhibit stating the date of the dissolution and that all further filings withrespect to transactions in the security reported on will be filed, if required, by members of the group, in their individual capacity.See Item 5. Not applicable. Item 10.Certifications. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page 4 of 5 Signature.After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement istrue,complete and correct. Dated:September 17, 2010 /s/ Richard P. Blumberg Signature Richard P. Blumberg Name/Title Page 5 of 5
